     Case 2:21-cv-00075-RFB-VCF Document 20 Filed 04/06/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     GERALDO PEREZ,                                         Case No. 2:21-cv-00075-RFB-VCF
4                                             Plaintiff                  ORDER
5            v.
6     JENNIFER NASH, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On January 21, 2021, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis or pay the full $402 filing fee for a civil action on or before

12   March 29, 2021. (ECF No. 3 at 2). On February 23, 2021, Plaintiff filed a motion to

13   produce a financial certificate for IFP because he had not yet received his financial

14   certificate from the NDOC. (ECF No. 14). The Court will construe Plaintiff's motion as a

15   motion for extension of time. The Court grants Plaintiff’s motion for extension of time

16   (ECF No. 14) and directs Plaintiff to file a fully complete application to proceed in forma

17   pauperis or pay the full $402 filing fee on or before June 7, 2021.

18   II.    CONCLUSION

19          For the foregoing reasons, IT IS ORDERED that Plaintiff's motion for extension of

20   time (ECF No. 14) is granted.

21          IT IS FURTHER ORDERED that on or before June 7, 2021, Plaintiff shall either

22   file a fully complete application to proceed in forma pauperis with complete financial

23   attachments or pay the full $402 fee for filing a civil action.

24          ///

25          ///

26          ///

27          ///

28          ///
     Case 2:21-cv-00075-RFB-VCF Document 20 Filed 04/06/21 Page 2 of 2



1           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
2    application to proceed in forma pauperis with complete financial attachments or pay the
3    full $402 filing fee for a civil action on or before June 7, 2021, this case will be subject to
4    dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
5    number, when Plaintiff has all three documents needed to file a complete application to
6    proceed in forma pauperis or pays the full $402 filing fee.
                       4-6-2021
7          DATED: ________________
8
                                                                         ___
9                                               UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
